Plaintiff has appealed from the judgment of the Fulton Trial Term of the Supreme Court dismissing his complaint. The action is to recover damages for alleged false and fraudulent representations. The facts involved in this action were all litigated and decided in Fulton County National Bank & Trust Co. of Gloversville v. Reese (249 App. Div. 702). On the present appeal plaintiff makes no claim that the evidence does not sustain the judgment. His sole criticism is that while testifying as a witness the trial judge should have granted him a recess in order that he might consult with his counsel and frame his answers accordingly. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.